DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “Selectively deleting a label on a medical image according to a first determination result and a second determination result”.
Claim Objections
Claim 4 is objected to because of the following informalities:  the phrase, “the third medical image comprise the third label” (emphasis added) is grammatically incorrect and should instead read, “the third medical image comprises the third label” (emphasis added).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12, 13, 14, 15, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160005163 (Markov).

As per claim 1, Markov teaches an image processing method comprising:
calculating an area of a first label of a first medical image of a plurality of medical images with a plurality of labels, wherein the medical images are serial section images (Markov: 

    PNG
    media_image1.png
    605
    628
    media_image1.png
    Greyscale

; paras 21, 71 (shown below): area; Fig. 5A: primarily 510-520: 

    PNG
    media_image2.png
    347
    546
    media_image2.png
    Greyscale

; also see Fig. 4 for serial section images);
obtaining a first determination result based on whether the area of the first label is greater than a threshold value (Markov: 

    PNG
    media_image3.png
    144
    630
    media_image3.png
    Greyscale

; paras 22 and 23 (shown below): “association parameter is greater than a predetermined value”; paras 53, 54, 57, 60, 69, 71: area; Fig. 5B (shown below): primarily 534-536);
obtaining a second determination result based on whether a second medical image of the medical images adjacent to the first medical image comprises a second label overlapping a first projection area of the first label on the second medical image (Markov: para 8 (shown above): “second slice
image is immediately subsequent to the first generated slice image”; paras 22, 23 (shown below): previous slice, current slice, association; also see:

    PNG
    media_image4.png
    405
    626
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    173
    626
    media_image5.png
    Greyscale

 
    PNG
    media_image6.png
    203
    630
    media_image6.png
    Greyscale

; also see Fig. 4 in conjunction with paras 50, 52-57: overlap*, adjacent, connectivity; Fig. 5: 526 (shown below) in conjunction with para 65: overlap); 
and selectively deleting the first label on the first medical image according to the first determination result and the second determination result (Markov: 

    PNG
    media_image7.png
    321
    627
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    315
    628
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    174
    630
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    715
    520
    media_image10.png
    Greyscale

: i.e., para 54: “re-labeled to remove the active object designation”; Also see detailed explanation provided in rejecting claim 2 below; also see Fig. 5: primarily 536-544: 

    PNG
    media_image11.png
    952
    717
    media_image11.png
    Greyscale
).

As per claim 2, Markov teaches the image processing method of claim 1, wherein after the operation of obtaining the second determination result based on whether the second medical image of the medical images adjacent to the first medical image comprises the second label overlapping the first projection area of the first label on the second medical image, the method further comprises:
obtaining a third determination result based on whether a third medical image of the medical images adjacent to the first medical image comprises a third label overlapping a second projection area of the first label on the third medical image (Markov: See citations offered in rejecting claim 1 above: primarily paras 8, 21-23 (shown above in rejecting claim 1): Since the procedure removes the label from the current and previous slice images according to the association parameter (i.e. area),  this satisfies consideration of the second image in claim 1 and third image in claim 2. That is, consider 3 adjacent slice images, namely, A, B, and C. Labels in slice image B can be removed when slice image B is the current slice image being compared to prior slice image A. Then, when slice image C is the current image, other labels in prior slice image B can be deleted when comparing with current slice image C. Thus, relevant labels in slice image B will be removed when compared to adjacent slice images A and C, respectively).

As per claim 3, Markov teaches the image processing method of claim 2, wherein after the operation of obtaining the third determination result based on whether the third medical image of the medical images adjacent to the first medical image comprises the third label overlapping the second projection area of the first label on the third medical image, the method further comprises: deleting the first label in response to a determination result that the area of the first label is greater than the threshold value, the second medical image does not comprise the second label and the third medical image does not comprise the third label (Markov: 

    PNG
    media_image12.png
    1068
    628
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    168
    522
    media_image13.png
    Greyscale

: that is, first connected components are filtered out based on size thresholds. Recall that “size” is determined based on the metric of area. See that all connected components are first labeled. Then, the filtering is done to remove labeled connected components that do not fall within the size thresholds. There is no requirement in these early steps for adjacent slice images to have overlapping connected components).

As per claim 4, Markov teaches the image processing method of claim 2, wherein after the operation of obtaining the third determination result based on whether the third medical image of the medical images adjacent to the first medical image comprises the third label overlapping the second projection area of the first label on the third medical image, the method further comprises:
maintaining the first label in response to a determination result that the area of the first label is greater than the threshold value, the second medical image does not comprise the second label and the third medical image comprise the third label (Markov: See arguments and citations offered in rejecting claim 2 above; also see

    PNG
    media_image14.png
    247
    1043
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    339
    1049
    media_image15.png
    Greyscale

; also see Fig. 5B: 534-540 (shown above in rejecting claim 1) in conjunction with paras 68-70).

As per claim 5, Markov teaches the image processing method of claim 1, wherein the operation of obtaining the second determination result based on whether the second medical image of the medical images adjacent to the first medical image comprises the second label overlapping the first projection area of the first label on the second medical image is performed in response to the first determination result showing that the area of the first label is greater than the threshold value (Markov: 

    PNG
    media_image12.png
    1068
    628
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    168
    522
    media_image13.png
    Greyscale

: that is, first connected components are filtered out based on size thresholds. Recall that “size” is determined based on the metric of area. Then, remaining connected components are assessed regarding overlap in adjacent frames.).

As per claim 6, Markov teaches the image processing method of claim 1, wherein the operation of selectively deleting the first label on the first medical image according to the first determination result and the second determination result comprises: maintaining the first label in response to a determination result that the area of the first label is greater than the threshold value and the second medical image comprises the second label (Markov: See arguments and citations offered in rejecting claim 1 above; also see

    PNG
    media_image14.png
    247
    1043
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    339
    1049
    media_image15.png
    Greyscale

; also see Fig. 5B: 534-540 (shown above in rejecting claim 1) in conjunction with paras 68-70).

As per claim 7, Markov teaches the image processing method of claim 1, wherein the operation of selectively deleting the first label on the first medical image according to the first determination result and the second determination result comprises: maintaining the first label in response to a determination result that the area of the first label is not greater than the threshold value (Markov: See arguments and citations offered in rejecting claim 2 above; also see

    PNG
    media_image14.png
    247
    1043
    media_image14.png
    Greyscale

; also see Fig. 5B: 534-540 (shown above in rejecting claim 1) in conjunction with paras 68-70).

As per claim 8, Markov teaches the image processing method of claim 1, wherein before the operation of calculating the area of the first label of the first medical image of the medical images with the labels, the method further comprises: recognizing the medical images to mark the labels (Markov: See arguments and citations offered in rejecting claim 1 above: primarily paras 8 and 51 (shown above in rejecting claim 1); Fig. 5A: 515-520 (shown above in rejecting claim 1); also see: 

    PNG
    media_image16.png
    253
    393
    media_image16.png
    Greyscale
).

As per claims 12, 13, 14, 15, 16, and 17, arguments made in rejecting claims 1, 2, 3, 4, 6, and 7 are analogous to arguments for rejecting claims 12, 13, 14, 15, 16, and 17. Markov also teaches an image processing system, comprises: a memory configured to store at least one program code; and a processor configured to execute the at least one program code to perform operations (Markov: Fig. 1: para 41).

As per claim 20, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 20. Markov also teaches a non-transitory computer readable storage medium with a computer program to execute an image processing method (Markov: Fig. 1: para 41).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160005163 (Markov) as applied to claims 1 and 12 above, and further in view of US 20190172205 (Mao).

As per claim 9, Markov teaches the image processing method of claim 1, wherein before the operation of obtaining the first determination result based on whether the area of the first label is greater than the threshold value, the method further comprises: the first axis is perpendicular to the first medical image and the second medical image, and the first label is projected onto the second medical image along the first axis to form the first projection area (Markov: See arguments and citations offered in rejecting claim 1 above).

Markov does not teach determining the threshold value according to a space resolution of the medical images along a first axis.

Mao teaches determining the threshold value according to a space resolution of the medical images along a first axis, wherein the first axis is perpendicular to the first medical image and the second medical image, and the first label is projected onto the second medical image along the first axis to form the first projection area (Mao: para 169; para 170: "The value of the threshold a may fall in a range determined according to the total dimension of the subtraction image along the x-axis and the resolution along the z-axis": 

    PNG
    media_image17.png
    472
    679
    media_image17.png
    Greyscale

; para 142: "direction corresponding to the z-axis may be a direction from the feet to the head of the human body"; para 256: "the z-axis direction may refer to a direction from the feet to the head of a scan subject; the closer to the feet, the smaller the z-coordinate is, and the closer to the head, the larger the z-coordinate is. In some embodiments, the xy plane may refer to a cross-section of the scan subject").

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Mao into Markov since Markov suggests segmenting tissue regions in a medical tomographic image based on region growing and removing labels of  connected components that do not meet an area threshold in general and Mao suggests the beneficial use of segmenting tissue regions in a medical tomographic image based on region growing and removing labels of  connected components that do not meet an area threshold wherein the area threshold is determined according to a space resolution of the medical images along a first axis, wherein the first axis is perpendicular to the first medical image and the second medical image since “The connected component identification may be based on ranges of the y-axis and the z-axis” (Mao: para 256) in the analogous art of segmenting tissue regions in a medical tomographic image based on region growing and removing labels of  connected components that do not meet an area threshold. The teachings of Mao can be incorporated into Markov in that the area threshold is determined according to a space resolution of the medical images along a first axis, wherein the first axis is perpendicular to the first medical image and the second medical image. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 18, arguments made in rejecting claim 9 are analogous to arguments for rejecting claim 18. Markov also teaches an image processing system, comprises: a memory configured to store at least one program code; and a processor configured to execute the at least one program code to perform operations (Markov: Fig. 1: para 41).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160005163 (Markov) as applied to claim 1 above, and further in view of WO 2007/048463 (Christiansen).

As per claim 11, Markov teaches the image processing method of claim 1, wherein before the operation of obtaining the first determination result based on whether the area of the first label is greater than the threshold value, the method further comprises: determining the threshold value.

Markov does not teach determining the threshold value according to a sensitivity and a DICE coefficient.

Christiansen teaches determining the threshold value according to a sensitivity and a DICE coefficient (Christiansen: page 19:

    PNG
    media_image18.png
    185
    632
    media_image18.png
    Greyscale

page 20:

    PNG
    media_image19.png
    160
    638
    media_image19.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Christiansen into Markov since Markov suggests segmenting tissue regions in medical tomographic images using on a threshold in general and Christiansen suggests the beneficial use of segmenting tissue regions in medical tomographic images using on a threshold wherein the threshold is determined based on sensitivity and Dice coefficient since “this first step is a way of reducing data significantly” (Christiansen: page 19, lines 15-16) and so that “The rejection threshold, T , is optimised” (Christiansen: page 20, line 8), respectively, in the analogous art of segmenting tissue regions in medical tomographic images using on a threshold. The teachings of Christiansen can be incorporated into Markov in that the threshold is determined based on sensitivity and Dice coefficient. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.	
Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662